Per Curiam,
The real estate sold by the sheriff belonged to Lovina Metzger, and the only liens against it were those which she had created. The mortgage given by her son, Jacob Metzger, to Reuben B. Leith, for $1,000.00, was no encumbrance upon the property, for the recovery by his mother in the action of ejectment is conclusive that he had no title to any interest in the property at the time of the execution of the said mortgage. It is, therefore, not to be considered in the distribution of the proceeds of the sheriff’s sale. After the payment of the lien indebtedness created by Mrs. Metzger, the balance belonged to her estate, she having died since the sheriff’s sale.
Decree affirmed at appellant’s costs.